DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 22 January 2020.
2.  Claims 1-15 are pending in the application.
3.  Claims 1-15 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 22 January 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.  Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the application program" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.
	Any claims not directly addressed are rejected on the virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.  Claim(s) 1 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoda US 2014/0380462 A1.
As to claim 1, Hosoda discloses a non-transitory computer-readable medium storing computer-readable instructions executable by a processor of an information processing device communicably connected with an image processing apparatus and a cloud server, the application program realizing an application configured to, when executed by the processor, cause the processor to: 
when receiving a workflow storing instruction to store a workflow (i.e. copy, print, scan and send) [0055-0056], select one of a plurality of methods to obtain authentication information for accessing the cloud server set for the workflow to be stored, the workflow being a sequence of processes using the image processing apparatus and the cloud server (i.e. using the simple user authentication screen) [0061]; and 

As to claim 12, Hosoda discloses the non-transitory computer-readable medium according to claim 1, 
wherein the application is further configured to, when executed by the processor (i.e. application platform) [0045], cause the processor to: 
control a display of the information processing device to display a screen for selecting one of the plurality of methods, and receive a selection from the plurality of methods via the screen (i.e. the login service displays a UI for associating user authentication methods with menus and applications in the user authentication setting table) [0070]. 
As to claim 13, Hosoda discloses an information processing device comprising: 
one or more communication interfaces configured to communicate with an image processing apparatus and a cloud server (i.e. MFP communicates with server) [0036]; and 
a controller configured to: 
when receiving a workflow storing instruction to store a workflow (i.e. copy, print, scan and send) [0055-0056], select one of a plurality of methods to obtain authentication information for accessing the cloud server set for the workflow to be stored, the workflow being a sequence of processes using the image processing apparatus and the cloud server (i.e. using the simple user authentication screen) [0061]; and 
when receiving a workflow execution instruction to perform the workflow, access the cloud server by using the authentication information obtained in the selected method [0062]. 
As to claim 14, Hosoda discloses the information processing device according to claim 13, 
wherein the controller comprises: 
a processor (i.e. CPU) [0038]; and 
a memory storing processor-executable instructions configured to (i.e. main memory) [0038], when executed by the processor, cause the processor to: 
when receiving the workflow storing instruction, select one of the plurality of methods to obtain the authentication information for accessing the cloud server set for the workflow to be stored (i.e. determines a user authentication method for the selected application) [0089]; and 
when receiving the workflow execution instruction, access the cloud server by using the authentication information obtained in the selected method (i.e. providing services) [0118]. 
As to claim 15, Hosoda discloses a method implementable on a processor of an information processing device communicably connected with an image processing apparatus and a cloud server, the method comprising: 
when receiving a workflow storing instruction to store a workflow (i.e. copy, print, scan and send) [0055-0056], selecting one of a plurality of methods to obtain authentication information for accessing the cloud server set for the workflow to be stored, the workflow being a sequence of processes using the image processing apparatus and the cloud server (i.e. using the simple user authentication screen) [0061]; and 
when receiving a workflow execution instruction to perform the workflow, accessing the cloud server by using the authentication information obtained in the selected method [0062]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda US 2014/0380462 A1 as applied to claim 1 above, and further in view of Takehi US 2007/0199059 A1.
As to claim 3, Hosoda teaches that wherein the plurality of methods include a first method in which the authentication information is obtained from a first table stored in a memory of the information processing device (i.e. managing a user information table and a user authentication setting table) [0052], the first table storing the authentication information in association with identification information of the cloud server (i.e. data for authentication) [0052-0053].  Hosoda teaches that wherein the application is further configured to, when executed by the processor, cause the processor to: when the first method is selected, perform: reading out the authentication information associated with the identification information of the cloud server from the first table (i.e. server using data in table for authentication) [0085].  
Hosoda does not teach registering the read authentication information onto a second table 
Takehi teaches registering the read authentication information onto a second table in association with the identification information of the workflow to be stored (i.e. exceptional ID table) [0035]. Takehi teaches that in response to receiving the workflow execution instruction, reading out the authentication information associated with the identification information of the workflow from the second table, and accessing the cloud server by using the authentication information read out from the second table (i.e. using the exceptional ID table for authentication) [0044]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hosoda that wherein the plurality of methods would have included a first method in which the authentication information would have been obtained from a first table stored in a memory of the information processing device.  The first table would have stored the authentication information in association with identification information of the cloud server.  The application would have been further configured to, when executed by the processor, cause the processor to when the first method was selected, perform: reading out the authentication information associated with the identification information of the cloud server from the first table, and registering the read authentication information onto a second table in association with the identification information of the workflow to be stored.  In response to receiving the workflow execution instruction, reading out the authentication information associated with the identification information of the workflow from the second table, and accessing the cloud server by using the authentication information read out from the second table. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Hosoda by the teaching of Takehi because it provides improvements in authenticating a user in a federated computing environment [0001].
Allowable Subject Matter
8.  Claims 2 and 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, the prior art does not disclose, teach or fairly suggest the limitations of “wherein the plurality of methods include a first method in which the authentication information is obtained from a first table stored in a memory of the information processing device, the first table storing the authentication information in association with identification information of the cloud server”, “wherein the application is further configured to, when executed by the processor, cause the processor to: when the first method is not selected, obtain the authentication information from a source other than the first table, and register the obtained authentication information onto a second table in association with identification information of the workflow to be stored”, “in response to receiving the workflow execution instruction, perform: when the first method is selected, reading out the authentication information associated with the identification information of the cloud server set for the workflow to be stored, from the first table, and accessing the cloud server by using the authentication information read out from the first table” and “when the first method is not selected, reading out the authentication information associated with the identification information of the workflow from the second table, and accessing the cloud server by using the authentication information read out from the second table”. 
Any claims not directly addressed are objected to on the virtue of their dependency.
Relevant Prior Art
9.  The following references have been considered relevant by the examiner:
A.  Liberman et al US 2013/0036459 A1 directed to identify verification and identity management, and in particular, to methods and systems for identifying users accessing one or more services over a network [0003].
B.  Kwan U.S. Patent No. 8,528,071 B1 directed to a system and method for providing for a number of different authentication methods [abstract].
C.  Briceno et al US 2014/0289833 A1 directed to performing advanced authentication techniques and associated applications [abstract].
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492